NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JAN 27 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50094

             Plaintiff - Appellee,               D.C. No. 3:13-cr-03866-BEN

   v.
                                                 MEMORANDUM*
LORENZO GRADO-MEZA,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                             Submitted January 21, 2015**

Before:       CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Lorenzo Grado-Meza appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Grado-Meza contends that the district court procedurally erred by

(1) “triple-counting” Grado-Meza’s prior convictions, (2) focusing exclusively on

deterrence and protection of the public, and (3) failing to explain adequately its

reasons for rejecting Grado-Meza’s mitigating arguments and imposing the

above-Guidelines sentence. These contentions fail. The court did not err by

varying upward based on Grado-Meza’s criminal history. See United States v.

Christensen, 732 F.3d 1094, 1100-01 (9th Cir. 2013) (court may vary upward based

on factors already incorporated into the Guidelines calculations). Moreover, the

record reflects that the court considered the 18 U.S.C. § 3553(a) factors and

sufficiently explained the reasons for imposing the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Grado-Meza also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Grado-Meza's sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence

is substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including Grado-Meza’s criminal and immigration

history. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587
F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

                                          2                                     14-50094
particular case is for the discretion of the district court.”).

          AFFIRMED.




                                             3                    14-50094